Sedgwick, J.
The board of supervisors of Dodge county at its first meeting in January, 1908, awarded the contract of printing the county supplies for the year 1908 to the Perkins-Howard Company. This relator, claiming to be the lowest bidder, applied to the district court for Dodge county for a writ of mandamus to compel the board to convene and award the contract to relator. Upon trial in the distict court a peremptory writ was ordered, as prayed by the relator. The respondents have appealed to this court.
*228No attempt was made to have the casé advanced for hearing in this court, as might have been done under rule 5; nor was any application made to this court to supersede the judgment of the district court. The board convened pursuant to the judgment of the district court and awarded the contract to the relator, who has fully performed the same. It appears therefore that the decision of this court upon the question presented will have no practical effect on the interest of the parties, not even on the question of costs, as the record before us does not show how much, if any, costs were adjudged in favor of the relator. Under such circumstances this court has several times refused to proceed further. Heesch v. Snyder, 85 Neb. 778, and cases there cited.
Appeal dismissed.